Wright, J.,
delivered the opinion of the Court.
The witness, John Long, rejected in this case by the Circuit Court, appears, in the bill of exceptions, to have been the engineer of the plaintiffs in error, on. their road, in charge of the locomotive, and running the train at the time the injury occurred to the stock of the defendant in error, for which the action was brought and recovery had. The matter in ques*92tion, therefore, was his negligence and carelessness, and what it was proposed to prove by him, was,, to acquit the plaintiffs in error, and thereby himself, of all blame in the premises. This he was incompetent to do without a release, according to the opinion in the case of the Memphis & Ohio Railroad Company vs. Horne. No release appears to have been made, or attempted; and therefore the Circuit Judge did not err in rejecting this witness.
It follows that the judgment of the Circuit Court must be affirmed.